2 EKO Edoun ré Us, BSTRTCRTCE
a ; f LAV fia .
Kea No SEo¥8-O0Y Und cy MAY 86 pgaq

he
Mo ctl, Ln Ko Corte t io NA L Fac; lity BROOKLYN OFFICE

(ODO. Boy Sos
BALAN Mich: FAN YG 304

Easteen ister} Court OF Near york,

Unite Stiles oF AMegica se NO. AV OS+ C™ OO Yoo. SLT

YR MAL Nocked,
\P owe, NO, OS™ 400- ERK
- eo Wore 7
DE RAE Edouted , Edad, K. Kor An.

ae — \

Noh Ce OF \aree ye 0 hdres iN

A ody AL Ke quest aa ro Ab Awe COW Cerhtitt g My
78) Molion ON Vanuney (y- 2025 FT Re ce: Ved

BR Lee Powe War Prolarliokk Off Cl, Thal p 2 level
Reduction have Beep GRri ted, Yo He. Ute | Now a
dou Receive aie Kesbowe . 7 Teal Sowy oF The
hyared, aN ge Bemaed of Thig ied Tier, FRow

We" Conowi \Q" \ghe Wave Reew ow Super Hak
Lock .dowig |

So M ANY iy Hiates Ihave Reon ih ected,
A had thece is No Acces Jo Whe. Lavo. Laken ay

f

" Flic t

 
Case 1:05-cr-00400-ERK Document 37 Filed 05/06/20 Page 2 of 3 PagelD #: 147 & ,

T only Peay The F lomo@nkl e Judge Edwined Jo
Vake ali Tabce VN Co site Ration Rein HH CArCe refed
for ONG © Sears Aid, The Crisis That’ We Oczw Going Theowgh

Jo Gk And Me Mee T
Hint Tomy ite ly Kay hed Bek Te

1

) May Cod, Pshect You!

S wed: Abal 24-2020

Humbly cub mitted,
SERGE E E Edo Ad
Reg, WO, SOYY-OOY
Norkly Lake correction al. Facil Mh
R0.Roxr ISook
Baldasin | Michigan Ug)

Soy

 
+3 EY: : (0c(e0 age 3 of 3 PagelD #: 148
ws
a
ww

Case 1:05-cr-00400-ERK ‘Document'37

 

 

1

tececdsAfcenlsPeULEbeadatet gly bee] ft tge jorlt | a N Lasjooag |
b¥q Y2UJd NYPD S7Z
ASMOH 42799 °S YY
h-N 40 mo Ps!p rab
JO 24 FO A. 440

L

        

ads X ogy Od
Se of [ry] > ¥Na {F295 309 Avy “PON

a

ee hoa
ine a RATS TTERD 09: oh CRS tbe p5 vy Spa “2

horhf HvOMPHa NITAP|YS

by 7 S
